Case: 16-20378      Document: 00513844826         Page: 1    Date Filed: 01/23/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 16-20378                                     FILED
                                  Summary Calendar                            January 23, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
ANDREW ANTONY; JENSY ANTONY,

              Plaintiffs - Appellants

v.

FEDERAL HOME LOAN MORTGAGE CORPORATION; FLAGSTAR BANK
FSB; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
INCORPORATED, also known as MERS,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-1062


Before STEWART, Chief Judge, and JOLLY and JONES, Circuit Judges.
PER CURIAM:*
       Plaintiffs-Appellants Andrew and Jensy Antony challenged the
foreclosure of their home, asserting wrongful foreclosure, quiet title, breach of
contract, and violations of the Truth in Lending Act (“TILA”), and seeking a
declaratory judgment that Defendants-Appellees did not have an interest in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20378   Document: 00513844826     Page: 2   Date Filed: 01/23/2017



                                No. 16-20378
the Antonys’ property. Appellees moved for summary judgment on all claims,
which the district court granted. The Antonys now appeal. We AFFIRM.
                                      I.
     On March 12, 2010, Jensy Antony signed a Texas Home Equity Note for
$129,000 in favor of United Midwest Savings Bank (“United”). Thereafter, as
United’s nominees, the Antonys obtained a mortgage, signing a Texas Home
Equity Security Instrument granting Mortgage Electronic Registrations
Systems, Inc. (“MERS”) a security interest in the residence for which they had
taken out the loan. On March 22, 2010, United notified the Antonys that it
had transferred its right of ownership and loan servicing rights to Flagstar
Bank (“Flagstar”).
      In May 2012, the Antonys defaulted on the loan. On August 23, 2012,
James Abbas, a Flagstar employee and MERS signing officer authorized to
transfer mortgages, assigned the Deed of Trust from MERS to Flagstar,
recording the assignment in the Harris County real property records on August
31, 2012. Flagstar instituted foreclosure proceedings in December 2012 and
foreclosed on the home in September 2013. Ultimately, the Federal Home
Loan Mortgage Corporation (“Freddie Mac”) took possession of the property.
                                     II.
      In February 2014, the Antonys brought suit against United, Flagstar,
and Freddie Mac in Texas state court.      In their amended complaint, the
Antonys asserted wrongful foreclosure, quiet title, breach of contract, and
TILA claims, and sought a declaratory judgment that Appellees did not have
an interest in the Antonys’ property. Appellees removed the action to federal
district court and thereafter moved for summary judgment on all claims. On
March 10, 2016, the district court granted Appellees’ motion, finding that (1)
Flagstar had standing to foreclose on the Antonys’ property; (2) the Antonys
did not hold superior title, as they had not paid the principal outstanding
                                      2
    Case: 16-20378     Document: 00513844826       Page: 3   Date Filed: 01/23/2017



                                  No. 16-20378
balance on the mortgage; (3) the statute of limitations had run on the Antonys’
TILA claim; and (4) that the Antonys could not establish a breach of contract
claim. The Antonys moved for reconsideration, which the district court denied
on May 19, 2016.
                                       III.
      On appeal, the Antonys allege that the district court erred in holding
that (1) Flagstar had standing to foreclose on their home, (2) they did not hold
superior title to the property, (3) the statute of limitations on their TILA claim
had run, and (4) that they had not established the essential elements in their
breach of contract claim.
                                       IV.
      “We review a district court’s grant of summary judgment de novo,
applying the same standards as the district court.” Antoine v. First Student,
Inc., 713 F.3d 824, 830 (5th Cir. 2013) (citing Garcia v. LumaCorp, Inc., 429
F.3d 549, 553 (5th Cir. 2005). After considering the parties’ arguments as
briefed on appeal, and after reviewing the record, the applicable law, and the
district court’s well-reasoned and thorough opinions, we AFFIRM the district
court’s judgment and adopt its analysis in full.




                                        3